DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.Y., Guardian,
                                 Appellant,

                                      v.

                               D.C., the Mother,
                                   Appellee.

                                No. 4D20-2346

                               [March 4, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No. 2019DP000144A.

  Julia Kapusta, Courtney L. Fernald and Kathryn J. Copeland of
Englander and Fischer LLP, St. Petersburg, for appellant.

   Valarie Linnen, Jacksonville, for appellee.

  Stephanie C. Zimmerman, Deputy Director & Statewide Director of
Appeals, and Andrew Feigenbaum of Children's Legal Services, for Florida
Department of Children and Families.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.